Citation Nr: 1044431	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  08-12 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The Veteran's right knee disability is related to service.
 

CONCLUSION OF LAW

A right knee disability was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  As discussed below, the Board has determined 
that the criteria for entitlement to service connection for a 
right knee disability have been met.  Accordingly, no further 
notification or assistance pursuant to the  VCAA is necessary 
with respect to this issue.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service" - the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records include a report by a senior medical 
officer chronicling treatment pertaining to the Veteran's right 
knee.  It notes that in August 1973 he injured his right knee 
while playing softball and was diagnosed with a contusion and 
abrasion.  He was placed on light duty.  He was seen again in 
September 1973, and light duty was continued.  Later in 
September, he was seen by the orthopedic clinic and complained of 
pain and instability.  The provider noted suprapatellar erythema 
and swelling as well as intact ligaments.  The diagnosis was 
superficial abrasion and cellulitis.  Bloody fluid was aspirated.  
The Veteran subsequently denied pain and instability, and 
departed for an assignment in at Naval Air Station Bermuda in 
late September.  

In October, the Veteran was seen at sick call for pain.  
Examination revealed some suprapatellar swelling, effusion, and 
limited motion.  His knee was splinted.   He returned to sick 
call later in October.  His knee remained tender and there was 
questionable instability.  He was referred to a local surgeon for 
consultation.  The consulting physician diagnosed medial 
subluxation of the patella and made various recommendations.  

In November 1973 the Veteran continued to complain of pain and 
giving way.  He refused treatment by the local civilian 
physician, ,indicating that he wished to return to a hospital 
close to his home if surgery was necessary.  Thereafter, he did 
not seek treatment for his knee at the Naval Air Station 
dispensary.  

In January 1974 the Veteran's knee was found to be stable without 
effusion.  There was no swelling.  He endorsed pain along the 
medial and inferior borders of the patella with manipulation.  He 
also endorsed pain with long periods of walking or standing and 
stated that his knee had given way three times during the 
previous month.  The senior medical officer noted that the 
Veteran wished to remain in Bermuda unless his symptoms increased 
and that he did not desire to return for surgery.  

Records pertaining to the period following the Veteran's 
separation from service include those concerning a September 1993 
on the job injury.  These records disclose that the Veteran 
suffered an anterior cruciate ligament tear of the right knee 
while serving as a police officer.  He underwent cruciate repair 
in November 1983.

In November 1985 the Veteran sustained another on the job injury 
to his right knee.  He underwent arthroscopic surgery with 
chrondroplasty and debridement of the anterior cruciate ligament 
repair.  

In April 1986 the Veteran was noted to have experienced recurrent 
falls due to rotary instability and rotational instabilities.   
He underwent a third surgery which included arthrotomy with 
partial lateral meniscectomy, semitendonosis anterior cruciate 
ligament graft, chrondroplasty, and insertion of an 
intraarticular drain.  

Following a slip at work in January 2005 a private provider 
assessed knee strain and possible recurrent rupture of the 
anterior cruciate ligament versus recurrent tear of the meniscus.  
The Veteran underwent an additional arthroscopic procedure in 
March 2005.

A VA examination was carried out in November 2006.  The examiner 
reviewed the Veteran's history.  Following physical examination, 
the diagnosis was status post right knee joint injury with 
history of multiple surgeries.  The examiner opined that there 
was no likelihood that the Veteran's current knee problem was 
causally related to the right knee problem described in his 
service records.  He also opined that the likelihood that the 
Veteran's in-service right knee injury significantly weakened 
that joint was slim to the extent that it was susceptible to 
later anterior cruciate ligament rupture.  

In June 2009 the Board remanded the appeal.  It determined that 
the failure of the November 2006 examiner to provide any 
rationale for his opinion rendered the examination report 
insufficient for the purpose of deciding the claim.

An additional VA examination was conducted in August 2009.  The 
examiner noted that she had reviewed the claims file in its 
entirety.  She recited the history pertinent to the Veteran's 
right knee.  Following examination, the diagnosis was 
postoperative degenerative arthritis of the right knee with 
residual metal screw.  She noted that there was limited motion 
and minor instability due to lose motion.  She opined that it was 
at least as likely as not that the Veteran's current right knee 
condition was causally related to his active service including 
the history of injury and treatment.  She noted that the in-
service injury most likely made the Veteran susceptible to 
further injury, namely in 1983.  In an August 2009 addendum, the 
examiner rationalized that the Veteran continued to have problems 
with his right knee periodically,  pointing out that there were 
complaints in service following the initial injury.  She opined 
that, because of the nature of the injury the proper diagnosis 
was not established and the Veteran continued to have residuals 
of the initial injury in some form, which made his right knee 
below the level of a normal and stable knee.

Upon review of the record, the Board has determined that service 
connection for a right knee disability is warranted.  In that 
regard, the Board notes that the August 2010 VA examiner provided 
an opinion supportive of the Veteran's claim.  She fully 
explained her reasoning, which was based on a full review of the 
record and complete history.  While the November 2006 examiner 
offered a negative opinion, as noted above, the Board found that 
this opinion was insufficient as the examiner did not discuss his 
underlying rationale.  Notably, the Board determined that this 
opinion was insufficient for the purpose of deciding the appeal, 
and remanded for an additional examination.  The Board finds that 
the opinion of the 2010 examiner to be most probative of the 
question of whether the current right knee disability is related 
to service.  Therefore, service connection for a right knee 
disability is granted.


ORDER

Entitlement to service connection for right knee disability is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


